Citation Nr: 0313820	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for left knee disability during the period prior to 
March 9, 2001, to include entitlement to a separate rating 
for degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 
percent for the period from March 9, 2001, for instability 
due to a left knee injury.

3.  Entitlement to a disability rating in excess of 10 
percent for the period from March 9, 2001, for other 
residuals of a left knee injury, to include degenerative 
joint disease.

4.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
November 30, 1994.






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

During the pendency of the veteran's current appeal, the RO, 
by way of a July 1995 rating decision, increased the 
veteran's left knee disability rating from 10 to 20 percent, 
effective December 1, 1994, under the diagnostic code for 
evaluating instability.  In a supplemental statement of the 
case dated  March 9, 2001, the RO determined that the 
evidence demonstrated that the instability of the veteran's 
left knee had improved to the extent that it only warranted a 
10 percent rating.  However, the RO also granted a separate 
rating of 10 percent for the other residuals of the left knee 
injury, including degenerative joint disease.  These ratings 
were made effective the date of the supplemental statement of 
the case.  The combined rating for the veteran's service-
connected disabilities remained 20 percent.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Any instability of the veteran's left knee more nearly 
approximates moderate than severe for the period prior to 
March 9, 2001.

3.  Improvement in the instability was demonstrated as of 
March 9, 2001; any instability of the veteran's left knee 
during the period beginning March 9, 2001 more nearly 
approximates slight than moderate.

4.  Arthritis of the veteran's left knee was first shown to 
be productive of significant functional impairment at a VA 
examination on September 20, 1999; from that date, the 
arthritis has been productive of pain on motion; however, the 
limitation of motion of the veteran's left knee has not more 
nearly approximated limitation of flexion to 30 degrees than 
limitation of flexion to 45 degrees and it has not more 
nearly approximated limitation of extension to 15 degrees 
than limitation of extension to 10 degrees.  

5.  The veteran underwent left anterior cruciate ligament 
(ACL) reconstruction on September 24, 1994, and he was 
discharged from the hospital on October 3, 1994.

6.  Surgical residuals necessitating physical therapy 5 times 
a week remained through December 1994.

7.  After December 1994, there were no unhealed surgical 
wounds or other surgical residuals necessitating use of 
crutches or a wheelchair or otherwise precluding regular 
weight bearing.  .




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee instability for the period prior to March 9, 2001, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2002).

2.  The left knee instability rating was properly reduced on 
March 9, 2001; a rating in excess of 10 percent is not 
warranted for left knee instability during the period 
beginning March 9, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.344, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2002).

3.  The other residuals of the left knee injury, including 
degenerative joint disease, warrant a separate rating of 10 
percent, but not higher, beginning September 20, 1999.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 
(2002).

4.  An extension of a temporary total disability rating based 
on convalescence through December 1994, but not after that, 
is warranted.  38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's left knee 
disability.  

Following his discharge in February 1994, the veteran filed a 
claim seeking entitlement to service connection for a left 
knee disability.  Based on the veteran's service medical 
records, which indicated the veteran injured his left knee 
and underwent arthroscopic debridement of a torn anterior 
incruciate ligament and arthroscopic partial medial 
meniscectomy of the left knee in service, service connection 
for residuals of a left knee injury was awarded in July 1994.  
A 10 percent rating was assigned, effective February 14, 
1994.

In November 1994 the veteran filed a claim for a temporary 
(100 percent ) total rating for his left knee disability, 
based on anterior cruciate ligament (ACL) reconstruction 
surgery he underwent in September 1994.

In December 1994 the veteran submitted a written statement 
indicating that following his September 1994 surgery, he had 
been released from the hospital on October 3, 1994, with an 
expected convalescence period/physical therapy of six to nine 
months.  He indicated he was currently going through physical 
therapy five days a week, and he could not work due to post-
surgery rehabilitation and his established skills.

In February 1995 the RO received the veteran's VA treatment 
records dated from June 1994 through January 1995.  Medical 
records dated in September 1994 confirm the veteran underwent 
left ACL reconstruction, and he was discharged on October 3, 
1994, with a postoperative course which was described as 
unremarkable.  In October 1994 the veteran received follow-up 
treatment for his left knee.  A November 17, 1994, notation 
indicates the veteran returned for routine [left knee] 
follow-up treatment.  It was noted that, at this time, he 
continued physical therapy.  Physical examination revealed 
the veteran had full range of motion, no swelling, no 
tenderness, and his surgical wound was well healed.  
Continued physical therapy was advised.  A January 30, 1995, 
notation indicates the veteran was seen four months following 
his left knee surgery.  At this time, the veteran complained 
of occasional locking and giving away of the left knee.  He 
indicated that this had occurred approximately three times in 
the last four months.  Physical examination revealed a 
positive Lachman test, stable varus/valgus, and range of 
motion was 5-110 degrees.  Assessment was status post ACL 
reconstruction with recommended physical therapy.  It was 
noted the veteran should avoid heavy physical demands to the 
left knee.

In a February 1995 rating action the veteran was awarded a 
temporary (100 percent) total rating based on his September 
1994 ACL reconstruction surgery.  Such rating was effective 
from September 24, 1994, through November 1994.

On March 30, 1995 the RO received the veteran's claim 
requesting an extension of his aforementioned temporary total 
rating and his claim requesting an increased rating for the 
residuals associated with his left ACL reconstruction.  In 
conjunction with his claims, the veteran submitted a March 
1995 physiatric re-evaluation report, which reflects that the 
veteran complained of knee weakness despite continued 
physical therapy.  It was noted that the veteran had 
increased the number of [exercise] repetitions when pain 
permitted.  The veteran was not able to work secondary to 
heavy labor/lifting.  It was noted that it was not 
recommended that the veteran work.  

In April 1995 the RO received a VA orthopedic clinic record 
dated January 27, 1995, which indicates the veteran had good 
strength, good endurance, and full range of motion.  It was 
questionable as to whether the veteran could work at this 
time, or whether a brace was appropriate at this time.  An 
April 25, 1995, physiatric re-evaluation report indicates the 
veteran was not able to function as a construction worker 
with heavy labor and lifting.  It was noted the veteran was 
still having pain with prolonged walking and standing.

In a May 1995 written statement the veteran indicated that 
his only work experience was in heavy construction.  He 
indicated that he could not return to work in January and 
February [1995] because he was still receiving physical 
therapy five times a week.  The veteran additionally 
reiterated that a VA examiner had indicated he could not 
return to work.

A June 1995 treatment record indicates the veteran presented 
for treatment with complaints of left knee pain of 
approximately eight to nine months' duration.  It was noted 
the veteran had previously undergone left knee surgery 
followed by four to six months of therapy.  It was noted the 
veteran was not currently working, and he was unable to stand 
for prolonged periods.  Physical examination of the left knee 
revealed no swelling, effusion, or erythema.  The veteran had 
flexion to 80 degrees.  Diagnosis was chronic left knee pain.  
The veteran was referred for a prosthetic consultation for a 
knee brace.  An X-ray of the veteran's left knee revealed 
screws located in the distal femur and proximal tibia.  The 
X-ray also revealed calcifications in the posterior soft 
tissues: "old trauma?."  With respect to the X-ray 
findings, it was noted that there had been no changes since 
November 17, 1994.

A June 1995 physiatric re-evaluation report indicates the 
veteran noted sharp pain after exercise.  He also felt 
pinching and snapping.  It was noted the veteran had been 
given an elastic hinged knee brace.  The veteran had a 
negative drawer test.  An MRI was ordered.  Finally, it was 
noted that at present, it was not recommended that the 
veteran work in construction.

In a July 1995 rating action the veteran's disability rating 
for residuals of a left ACL reconstruction was increased from 
10 percent to 20 percent, effective December 1, 1994.  

A July 1995 treatment record indicates the veteran continued 
to complain of knee pain with sitting and standing.  It was 
noted the veteran would not be able to work at construction 
without pain, and he was pursuing vocational rehabilitation 
with VA.  Additionally, the veteran was seeing a counselor at 
the community college.  Physical examination of the veteran's 
left knee revealed that he had full range of motion, and 
positive grind.  A prior MRI revealed ACL repair which was 
intact and a small peripheral tear at the lateral meniscus.  
The impression was present pain due to chronic degenerative 
joint disease and meniscus tear.  

Records documenting the veteran's physical therapy sessions 
in 1994 and 1995 have been associated with the claims folder. 

In April 1997 the RO received additional treatment records 
dated from July 1995 through March 1997.  A July 17, 1995, 
notation indicates the veteran was returning for a routine 
surgical follow-up.  Physical examination of the left knee 
revealed no swelling or tenderness.  The veteran's range of 
motion was 0 to 130 degrees.  A July 1997 notation indicates 
the veteran's knees remained stable with no effusion.  The 
veteran also had a negative drawer and Lachman test.  
Finally, the July 1997 treatment notation reflects the 
veteran transitioned from a heavy labor construction 
occupation to a sedentary desk job.

In May 1997 a VA orthopedic examination was conducted.  At 
this time, the veteran indicated he was still doing physical 
therapy at home.  He indicated kneeling, walking more than 
one-half hour, or cold weather made his knee ache.  According 
to the veteran, he did not take any medication for his knee.  
He also advised that his left knee felt weaker, and he did 
not feel he could jump with it. Physical examination of the 
knee revealed no swelling, warmth, tenderness, crepitants, or 
effusion.  The knee was stable times four.  There was no 
joint line tenderness.  The veteran had 0 degrees of 
extension and 131 degrees of flexion.  The veteran also had 
5/5 strength in flexion and extension.  There was no pain 
with range of motion.  An X-ray of the veteran's left knee 
revealed minimal degenerative disease.  The final diagnosis 
was status post anterior cruciate ligament repair of the left 
knee, now with a normal exam.  The examiner noted that 
prolonged standing, walking, or kneeling made the veteran's 
knee pain worse.

In September 1999 the veteran underwent an additional VA 
orthopedic examination.  Physical examination of the left 
knee on this occasion revealed no deformity.  Mild quadriceps 
atrophy was present.  There was no evidence of effusion into 
the joint.  There were no inflammatory signs, nor was there 
tenderness.  McMurray's test was negative.  There was no 
instability.  Increased crepitation was found during passive 
and active range of motion.  Range of motion of the left knee 
was measured as follows both actively and passively: 
extension 0 degrees, flexion 120 degrees.  Pain was 
complained of during range of motion.  An X-ray of the left 
knee revealed status post ACL reconstruction, degenerative 
joint disease of the left knee, and calcification of patellar 
tendon.  Final diagnosis was rupture of the meniscus and 
anterior cruciate ligament of the left knee, status post-
arthroscopic surgery and ACL reconstruction, with 
degenerative joint disease of the left knee.

As discussed above, in a March 2001 rating action the RO 
reduced the rating for instability from 20 to 10 percent and 
granted a separate 10 percent rating for other residuals of 
the left knee injury, including degenerative joint disease.  
These ratings were effective March 9, 2001.

In April 2001 the veteran underwent another VA orthopedic 
examination.  At this examination, the veteran reported that 
his knee was fine on easy days.  He advised that he did not 
take any medication.  The veteran indicated that on days that 
he was on his feet all day, his knee would ache.  He 
indicated that he did not play sports.  If he had to work 
heavily for several days, his knee would seem fatigued.  He 
denied any incoordination.  He indicated his knee did ache 
with cold weather.  He had a normal range of motion.  He 
denied any weakness.  Physical examination of the veteran's 
left knee revealed no swelling, warmth, tenderness, crepitus, 
or effusion.  The veteran was stable times four.  There was 
no joint line tenderness.  Extension was 0 degrees and 
flexion was 135 degrees.  An X-ray of the left knee revealed 
minimal degenerative disease with narrowing of the medial 
femoral joint compartment.  It was noted that there had been 
no significant change in the examination since September 
1999.  Diagnosis was normal examination of the left knee, but 
with some pain with increased use. 

II.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, the veteran has been informed of the requirements 
for the benefits sought on appeal, the evidence and 
information needed to substantiate the claims, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, the 
evidence that the veteran should submit if he did not desire 
VA's assistance in obtaining such evidence, and the evidence 
that the RO has obtained.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

All available records of VA and non-VA treatment for the 
veteran's left knee have been associated with the claims 
folder.  Appropriate VA examinations have been conducted.  
Neither the veteran nor his representative has identified any 
other evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.



III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that flexion of the leg to 140 degrees and 
extension to zero degrees are considered full range of 
motion.  See 38 C.F.R. § 4.71a, Plate II (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

The Board notes that the VA General Counsel issued a 
precedential opinion on July 1, 1997, holding that a claimant 
who has arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97 (July 
1, 1997).  See also VAOPGCPREC 9-98 (August 14, 1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Instability.

Based on a close and careful review of the evidence of 
record, the Board has determined that the instability of the 
veteran's left knee was not more than 20 percent disabling 
during the period prior to March 9, 2001, and not more than 
10 percent disabling during the period beginning March 9, 
2001.  

In this regard, the Board notes that during the period prior 
to March 9, 2001, the veteran did complain of occasional 
instability of his left knee and he was issued a knee brace 
as a result; however, a 1995 MRI of the veteran's left knee 
indicated his previous ACL repair was still intact, and there 
was only a small peripheral tear at the lateral meniscus.  A 
VA orthopedic examination in May 1997 disclosed no 
instability.  The knee was also noted to be stable when the 
veteran was seen on an outpatient basis in July 1997.  In 
sum, there is no objective evidence of more than moderate 
instability during the period prior to March 9, 2001.  

The rating for left knee instability was decreased on March 
9, 2001, the date of the supplemental statement of the case 
reducing the evaluation.  The Board notes that the 20 percent 
rating had been in effect for less than 5 years so the 
provisions of 38 C.F.R. § 3.344(a)(b) are not for 
application.  In addition, the decision reducing the 
evaluation for instability to 10 percent did not result in a 
reduction in the combined rating for the veteran's service-
connected disabilities so the due process provisions of 
38 C.F.R. § 3.105(e) are not for application.  

The evidence considered by the RO in the March 2001 
supplemental statement of the case consisted of the report of 
a September 1999 VA examination.  This report indicates that 
there was no instability of the veteran's left knee.  It 
provided an appropriate basis for the RO to conclude that the 
disability had improved to the point that an evaluation in 
excess of 10 percent was no longer in order for the 
disability.  See 38 C.F.R. § 3.344(c).

The additional medical evidence for the period beginning 
March 9, 2001, consists of the report of a VA examination of 
the veteran in April 2001.  This examination also disclosed 
that the veteran's knee was stable.  

In sum, the medical evidence demonstrates that during the 
period beginning March 9, 2001, the veteran's left knee has 
been stable.  Therefore, it does not warrant an evaluation in 
excess of 10 percent under Diagnostic Code 5257 during this 
period.  



Degenerative Joint Disease and other Impairment

The liberalizing VA General Counsel opinion authorizing 
separate ratings for instability and arthritis of a knee was 
issued on July 1, 1997.  Minimal degenerative disease of the 
veteran's left knee was found on the May 1997 VA X-ray 
examination.  However, on the May 1997 examination, the 
veteran had left knee motion from zero degrees of extension 
to 131 degrees of flexion.  There was no objective evidence 
of pain on motion or any other objective evidence of 
functional impairment.  Therefore, even when all pertinent 
disability factors are considered, this report provides no 
basis for the assignment of a separate compensable evaluation 
for arthritis of the left knee.  

The VA examination on September 20, 1999, disclosed mild 
quadriceps atrophy.  In addition, crepitation was noted on 
the range of motion and the veteran reportedly experienced 
pain on the range of motion.  When all pertinent disability 
factors are considered, the Board is satisfied that arthritis 
with limitation of motion to a degree of 10 percent is 
evidence by this examination report.  In fact, the RO 
decision assigning a separate 10 percent rating for arthritis 
with limitation of motion was based on this examination 
report.  The proper effective date for the separate 10 
percent rating is the date of the VA examination 
demonstrating the veteran's entitlement since the VA General 
Counsel opinion authorizing separate evaluations was issued 
prior to that date.

Neither the September 1999 examination report, the April 2001 
examination report nor any of the other evidence of record 
demonstrates the presence of limitation of motion justifying 
an evaluation in excess of 10 percent.  In fact, the April 
2001 VA examiner indicated that the examination of the 
veteran's left knee was normal except for some pain with use 
and that there had been no change since the September 1999 
examination.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.

Extra-schedular

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The record reflects that the veteran 
has not required frequent hospitalization for his left knee 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  

IV.  Temporary total disability rating.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months may be made under paragraph (a)(2) or (3) of 
this section upon approval of the Adjudication Officer. 38 
C.F.R. § 4.30.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  
Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this case a 100 percent rating for convalescence was 
assigned based on the veteran's September 1994 left ACL 
reconstruction.  That rating ended November 30, 1994.  The 
Board observes that the medical records pertaining to the 
veteran's hospitalization in September and October 1994 
indicate that his postoperative course was unremarkable.  No 
further hospitalization or surgery was stated to be required 
and no particular convalescence period was identified by the 
competent medical professionals.  

The veteran has indicated that an extension beyond November 
30, 1994, is warranted by virtue of the fact that he 
continued to undergo physical therapy for rehabilitation of 
his left knee until late March 1995.  He has submitted 
records documenting such physical therapy.  They reflect that 
he required physical therapy for his left knee 5 times per 
week through December 1994.  Although they do not clearly 
reflect the problems necessitating such therapy, with 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that the veteran is entitled to an extension 
of the temporary total rating through December 1994.  

In January 1995 the physical therapy sessions were reduced to 
three days a week, one hour each session.  During this time 
frame, the veteran remained unemployed, but the record 
reflects that the veteran had been employed in heavy 
construction and in fact never returned to his former 
occupation.  In addition, the fact that the therapy sessions 
were reduced to three days a week suggests that improvement 
had occurred.  There is no medical evidence documenting 
incompletely healed surgical wounds, the need for a 
wheelchair or crutches, or other severe surgical residuals 
necessitating convalescence after December 1994.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for extension of the temporary total rating 
beyond December 1994.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 20 percent 
for instability due to a left knee injury for the period 
prior to March 9, 2001, is denied.

Entitlement to a separate disability rating of 10 percent for 
other residuals of a left knee injury, including degenerative 
joint disease, for the period from September 20, 1999, 
through March 8, 2001, is granted subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a separate compensable disability rating for 
other residuals of a left knee injury, including degenerative 
joint disease, during the period prior to September 20, 1999, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for other residuals of a left knee injury, including 
degenerative joint disease, is denied.

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence for postoperative 
residuals of a left knee ACL reconstruction through December 
1994, but not later, is granted, subject to the criteria 
applicable to the payment of monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

